Citation Nr: 1211343	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-22 321	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether entitlement of the appellant to VA service-connected burial benefits is precluded by prior payment of such benefits to her.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971 that included service in the Republic of Vietnam.  He died in July 1992 and his surviving spouse is the appellant in this matter.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2010, the appellant was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the appellant was located at an RO.  A transcript of this hearing is of record. 
 

FINDING OF FACT

It is at least as likely as not that the Appellant has not been paid by VA for service-connected burial benefits.  


CONCLUSION OF LAW

Entitlement of the appellant to VA service-connected burial benefits is not precluded by prior payment of such benefits to her.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2011).  

 

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal concerns a benefit provided under chapter 23 of title 38 of the United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456   (2006). 

Summarizing the evidence of record, it is noted initially that the original claims folder has not been found, and the evidence and adjudications currently of record are contained in a rebuilt claims folder.  This evidence includes the Veteran's DD Form 214N, which as indicated above documents that the Veteran served in the Republic of Vietnam.  Also of record is a copy of the Veteran's death certificate reflecting his death in July 1992 due to metastatic lung cancer, one of the conditions presumed to have been cased by exposure to herbicide agents by individuals as the Veteran in the instant case who served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.309(e).  Of record is a copy of a February 1995 rating decision granting a claim for service connection for the cause of the Veteran's death based on this presumption.  

The record reflects an application for burial benefits filed in February 2007.  This claim was denied on the basis that the appellant had previously been reimbursed for funeral expenses based on service connected burial benefits.  In written contentions and sworn testimony to the undersigned, the appellant contends that she has not been provided with any evidence by VA that she was previously awarded burial benefits.  The RO has indicated that "VA computer records show that service connected burial benefits were paid."  See April 2010 Statement of the Case, page 12.  However, the Board's review of the claims file does not reveal any clear record that the appellant was paid service-connected benefits.  In fact, the record cited by the RO does not show any amount paid or date of payment.

It is unfortunate in this case that the original claims file cannot be located.  The record as it stands does not clearly show that service-connected burial benefits were paid to the appellant.  The RO has duly undertaken a number of searches and inquiries, but it appears that all VA records which would document any such payment either are unavailable or do not go back to the 1990's.  In view of the RO's efforts to date, the Board does not believe that any useful purpose would be served by remanding the case for additional searches. 

The Board notes that a copy of a funeral home invoice shows that as of August 1992, the invoice had been paid in full.  However, the record reflects that service connection for the cause of the Veteran's death was not established until a rating decision in February 1995.  It therefore can be assumed that an application for service-connected burial benefits would not have been made until sometime after February 1995.  The appellant's testified that she was told by someone in 2006 to apply for burial benefits because there was no limitation of the period for such a claim because the Veteran's death was service-connected.  In view of the fact that service connection for the cause of death was not established for approximately two and a half years after the date of death, the appellant's testimony seems plausible.  Given the fact that VA has been unable to clearly show that it has paid the appellant for such benefits, the Board finds that she has not been paid service-connected burial benefits.  The Board's decision is limited to this finding and does not address any other criteria for entitlement to such benefits.  Those matters will be determined by the RO. 



ORDER

Entitlement of the appellant to VA service-connected burial benefits is not precluded by prior payment of such benefits to her.  To this extent, the appeal is granted. 

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


